Beck, P. J.
Moore Lumber Company brought an equitable petition seeking to enjoin J. L. Hiller from interfering with petitioner in cutting timber upon certain described lands. Hiller filed an answer and a cross-petition in which he prayed that the plaintiff be restrained and enjoined from “trespassing upon defendant’s land, cutting trees and removing his timber, until the litigation is determined.” After a hearing upon the petition and the answer and the cross-petition, the court granted an interlocutory injunction restraining the defendant in the petition “from interfering with, or cutting, or removing the timber . . from the land described in the petition,” and further restraining the plaintiff from cutting and removing timber from the said land, until further order of the court. Under the evidence the court did -not err in granting the interlocutory injunction.

Judgment affirmed.


All the Justices concur.